OPINION — AG — QUESTION(1): "IS A PERSON WHO IS EMPLOYED BY THE STATE FOR TEN YEARS PRIOR TO AND ON MARCH 15, 1963, AND WHO THEREAFTER TERMINATED HIS STATE EMPLOYMENT AND BECAME EMPLOYED BY A COUNTY, ENTITLED TO PRIOR SERVICE CREDIT FOR SAID STATE EMPLOYMENT WHEN AND IF HIS PRESENT EMPLOYER, THE COUNTY, JOINS THE SYSTEM AS A PARTICIPATING EMPLOYER?" — NEGATIVE, QUESTION(2): "IS A PERSON WHO IS EMPLOYED BY AN ELIGIBLE EMPLOYER PRIOR TO AND ON MARCH 15, 1963, AND 1963, AND WHO THEREAFTER RETURNS TO THE EMPLOYMENT OF THE SAME ELIGIBLE EMPLOYER ON SAID EMPLOYER'S ENTRY DATE, ENTITLED TO PRIOR SERVICE CREDIT FOR THE FORMER PERIOD OF EMPLOYMENT?" — NEGATIVE CITE: 74 O.S. 1963 Supp., 913 [74-913](1) (OKLAHOMA PUBLIC EMPLOYEE RETIREMENT SYSTEM ACT) (BURCK BAILEY)